Exhibit 10.3

VOTING AND SUPPORT AGREEMENT

THIS VOTING AND SUPPORT AGREEMENT, dated as of December 18, 2019, (the
“Agreement”), by and among Superior Energy Services, Inc., a Delaware
corporation (“NAM Parent”), New NAM, Inc., a Delaware corporation (“NAM”),
Forbes Energy Services Ltd., a Delaware corporation (the “Company”), and the
undersigned signatory set forth on the signature page hereto under the heading
“Holder” (the “Holder”).

W I T N E S S E T H:

WHEREAS, NAM Parent, NAM, the Company, Spieth Newco, Inc., a Delaware
corporation (“Holdco”), Spieth Merger Sub, Inc., a Delaware corporation and a
wholly owned subsidiary of Holdco (“NAM Merger Sub”), and Fowler Merger Sub,
Inc., a Delaware corporation and a wholly owned subsidiary of Holdco (“Fowler
Merger Sub”), are entering into an Agreement and Plan of Merger, dated as of the
date hereof (as the same may be amended or supplemented from time to time, the
“Merger Agreement”), providing for the mergers as described in Section 1.01 of
the Merger Agreement, as a result of which NAM Merger Sub will merge with and
into NAM, with NAM surviving such merger as a direct, wholly owned subsidiary of
Holdco and Fowler Merger Sub will merge with and into the Company, with the
Company surviving such merger as a direct, wholly owned subsidiary of Holdco
(collectively, the “Mergers”), all on the terms and subject to the conditions of
the Merger Agreement;

WHEREAS, the Holder is the Beneficial Owner (as defined below) of 118,084 shares
(the “Shares”) of common stock, par value $0.01 per share, of the Company (the
“Company Common Stock”);

WHEREAS, concurrently with the execution and delivery of the Merger Agreement,
and as a condition and an inducement to NAM Parent, NAM and the Company entering
into the Merger Agreement, the Holder is entering into this Agreement with
respect to the Shares; and

WHEREAS, each of NAM Parent, NAM and the Company desires that the Holder agree,
and the Holder is willing to agree, subject to the limitations herein, not to
Transfer (as defined below) any of its Shares, and to vote its Shares in a
manner so as to facilitate consummation of the Mergers and the other
transactions contemplated by the Merger Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:

ARTICLE I

GENERAL

1.1 Definitions. This Agreement is one of the “Voting Agreements” as defined in
the Merger Agreement. Capitalized terms used but not defined herein shall have
the meanings set forth in the Merger Agreement.



--------------------------------------------------------------------------------

“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership
of securities shall be calculated in accordance with the provisions of such Rule
(in each case, irrespective of whether or not such Rule is actually applicable
in such circumstance). For the avoidance of doubt, Beneficially Own and
Beneficial Ownership shall also include record ownership of securities.

“Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

“Transfer” means (a) any direct or indirect offer, sale, lease, assignment,
encumbrance, loan, pledge, grant of a security interest, hypothecation,
disposition or other similar transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, pledge, hypothecation, disposition or other transfer (by
operation of law or otherwise), of any Shares owned by Holder (whether
beneficially or of record), including in each case through the Transfer of any
Person or any interest in any Person or (b) in respect of any capital stock or
interest in any capital stock, to enter into any swap or any other agreement,
transaction or series of transactions that results in an amount of Shares
subject to Article III that is less than the amount of Shares subject to Article
III as of the date hereof.

ARTICLE II

AGREEMENT TO RETAIN SHARES

2.1 Transfer and Encumbrance of Shares.

(a) From the date hereof until the Termination Date, the Holder shall not, with
respect to any Shares Beneficially Owned by the Holder, (i) Transfer any such
Shares or (ii) deposit any such Shares into a voting trust or enter into a
voting agreement or arrangement with respect to such Shares or grant any proxy
(except as otherwise provided herein) or power of attorney with respect thereto.

(b) Notwithstanding Section 2.1(a), the Holder may Transfer Shares with the
prior written consent of each of NAM Parent, NAM and the Company and if such
consent is provided, as a condition to such Transfer, the recipient agrees in
writing to be bound by this Agreement and delivers a copy of such executed
written agreement to NAM Parent, NAM and the Company prior to the consummation
of such Transfer.

2.2 Additional Purchases; Adjustments. The Holder agrees that any shares of
Company Common Stock and any other shares of capital stock or other equity of
the Company that the Holder purchases or otherwise acquires or with respect to
which the Holder otherwise acquires voting power after the execution of this
Agreement and prior to the Termination Date shall be subject to the terms and
conditions of this Agreement to the same extent as if they constituted the
Shares as of the date hereof, and the Holder shall promptly notify the Company
of the existence of any such after acquired Shares. In the event of any stock
split, stock dividend, merger, reorganization, recapitalization,
reclassification, combination, exchange of shares or the like of the capital
stock of the Company affecting the Shares, the terms of this Agreement shall
apply to the resulting securities.



--------------------------------------------------------------------------------

2.3 Unpermitted Transfers; Involuntary Transfers. Any Transfer or attempted
Transfer of any Shares in violation of this Article II shall, to the fullest
extent permitted by Law, be null and void ab initio. In furtherance of the
foregoing, the Holder hereby authorizes and instructs the Company to instruct
its transfer agent to enter a stop transfer order with respect to all of the
Shares, subject to the provisions hereof and provided that any such stop
transfer order will immediately be withdrawn and terminated by the Company
following the termination of this Agreement. If any involuntary Transfer of any
of the Holder’s Shares shall occur, the transferee (which term, as used herein,
shall include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Shares subject to all of the restrictions,
liabilities and rights under this Agreement, which shall continue in full force
and effect until valid termination of this Agreement.

ARTICLE III

AGREEMENT TO VOTE

3.1 Agreement to Vote. Prior to the Termination Date, the Holder irrevocably and
unconditionally agrees that it shall, at any meeting of the stockholders of the
Company (whether annual or special and whether or not an adjourned or postponed
meeting), however called, appear at such meeting or otherwise cause the Shares
to be counted as present thereat for the purpose of establishing a quorum and
vote, or cause to be voted at such meeting, and consent to any written consent
of the stockholders of the Company, all Shares:

(a) in favor of adoption of the Merger Agreement and approving any other matters
necessary for consummation of the transactions contemplated by the Merger
Agreement, including the Mergers (the “Transaction Matters”); and

(b) against (A) any agreement, transaction or proposal that relates to a Fowler
Takeover Proposal or any other transaction, proposal, agreement or action made
in opposition to adoption of the Merger Agreement or in competition or
inconsistent with the Mergers or matters contemplated by the Merger Agreement;
(B) any action or agreement that would reasonably be expected to result in a
breach of any covenant, representation or warranty or any other obligation or
agreement of the Company or any of its Subsidiaries contained in the Merger
Agreement or of the Holder contained in this Agreement; (C) any action or
agreement that would reasonably be expected to result in (1) any condition to
the consummation of the Mergers set forth in Article X of the Merger Agreement
not being fulfilled or (2) any change to the voting rights of any class of
shares of capital stock of the Company (including any amendments to the
Company’s Organizational Documents); and (D) any other action that would
reasonably be expected to impede, interfere with, delay, discourage, postpone or
adversely affect any of the transactions contemplated by the Merger Agreement,
including the Merger, or this Agreement. Any attempt by the Holder to vote,
consent or express dissent with respect to (or otherwise to utilize the voting
power of), the Shares in contravention of this Section 3.1 shall be null and
void ab initio. If the Holder is the Beneficial Owner, but not the holder of
record, of any Shares, the Holder agrees to take all actions necessary to cause
the holder of record and any nominees to vote (or exercise a consent with
respect to) all of such Shares in accordance with this Section 3.1.



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary in this Agreement, this
Section 3.1 shall not require any Holder to be present (in person or by proxy)
or vote (or cause to be voted), any of the Shares to amend, modify or waive any
provision of the Merger Agreement in a manner that reduces the amount, changes
the form of the Merger Consideration payable, imposes any material restrictions
on or additional material conditions on the payment of the Merger Consideration,
extends the Termination Date or otherwise adversely affects such Holder of the
Company (in its capacity as such) in any material respect, and the Holder shall
not be obligated to vote in favor of the adoption of the Merger Agreement if it
is amended in any such respect. Notwithstanding anything to the contrary in this
Agreement, each Holder shall remain free to vote (or execute consents or proxies
with respect to) the Shares with respect to any matter other than as set forth
in Section 3.1(a) and Section 3.1(b) in any manner such Holder deems
appropriate, including in connection with the election of directors of the
Company.

3.2 Change in Company Recommendation. Notwithstanding anything to the contrary
herein, in the event that the Board of the Directors of the Company (the
“Company Board”) makes a Fowler Adverse Recommendation Change in accordance with
Section 9.02 of the Merger Agreement, the Holder shall not be obligated to vote
the Shares in accordance with Section 3.1.

3.3 Proxy. The Holder hereby irrevocably appoints as its proxy and
attorney-in-fact, NAM Parent and any person designated in writing by NAM Parent,
each of them individually, with full power of substitution and resubstitution,
to consent to or vote the Shares as indicated in Section 3.1 above. The Holder
intends this proxy to be irrevocable and unconditional during the term of this
Agreement and coupled with an interest and will take such further action or
execute such other instruments as may be reasonably necessary to effect the
intent of this proxy, and hereby revokes any proxy previously granted by the
Holder with respect to the Shares (and the Holder hereby represents that any
such proxy is revocable). The proxy granted by the Holder shall be automatically
revoked upon the occurrence of the Termination Date and NAM Parent may further
terminate this proxy at any time at its sole election by written notice provided
to the Holder.

ARTICLE IV

ADDITIONAL AGREEMENTS

4.1 Waiver of Appraisal Rights; Litigation. To the fullest extent permitted by
law, the Holder hereby irrevocably and unconditionally waives, and agrees not to
exercise, any rights of appraisal (including under Section 262 of the DGCL)
relating to the Mergers (on the terms set forth in the Merger Agreement) that
the Holder may have by virtue of the ownership of any Shares. The Holder further
agrees not to commence, join in, and agrees to take all actions necessary to opt
out of any class in any class action with respect to, any claim, derivative or
otherwise, against NAM Parent, NAM, Holdco or the Company or any of their
respective Affiliates and each of their successors or directors relating to the
negotiation, execution or delivery of this Agreement or the Merger Agreement as
of the date hereof or the consummation of the transactions contemplated hereby
or thereby, including any claim (a) challenging the validity of, or seeking to
enjoin the operation of, any provision of this Agreement or the Merger Agreement
(including any claim seeking to enjoin or delay the Closing) or (b) alleging a
breach of any fiduciary duty of the Company Board in connection with the
negotiation and entry into this Agreement, the Merger Agreement or the
transactions contemplated hereby or thereby, and hereby irrevocably waives any
claim or rights whatsoever with respect to any of the foregoing. For purposes of
this Section 4.1, “Merger Agreement” shall mean the Merger Agreement as of the
date hereof and any amendments thereto in respect of which the Holder has not
terminated this Agreement pursuant to Section 7.4.



--------------------------------------------------------------------------------

4.2 Further Assurances. The Holder agrees that from and after the date hereof
and until the Termination Date, the Holder shall take no action that would
reasonably be likely to adversely affect or delay the ability to perform its
respective covenants and agreements under this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF HOLDER

5.1 Representations and Warranties. The Holder hereby represents and warrants as
follows:

(a) Ownership. The Holder has, with respect to the Shares, and at all times
during the term of this Agreement will continue to have, Beneficial Ownership
of, good and valid title to and full and exclusive power to vote, issue
instructions with respect to the matters set forth in Article III, agree to all
of the matters set forth in this Agreement and to Transfer the Shares. The
Shares constitute all of the shares of Company Common Stock owned of record or
Beneficially Owned by the Holder as of the date hereof. Other than this
Agreement, (i) there are no agreements or arrangements of any kind, contingent
or otherwise, to which the Holder is a party obligating the Holder to Transfer
or cause to be Transferred to any Person any of the Shares and (ii) other than
the Merger Agreement, no Person has any contractual or other right or obligation
to purchase or otherwise acquire any of the Shares.

(b) Authority. The Holder is an individual resident of Texas. This Agreement has
been duly and validly executed and delivered by the Holder and (assuming due
authorization, execution and delivery by NAM Parent, NAM and the Company)
constitutes a valid and binding agreement of the Holder, enforceable against the
Holder in accordance with its terms (except in all cases as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium and other
Applicable Laws of general applicability relating to or affecting creditors’
rights and to general principles of equity regardless of whether such
enforceability is considered in a proceeding in equity or at Applicable Law),
and no other action is necessary to authorize the execution and delivery by the
Holder or the performance of the Holder’s obligations hereunder.

(c) No Violation. The execution, delivery and performance by the Holder of this
Agreement will not (i) violate any order, judgment or decree applicable to the
Holder or any of its Affiliates or (ii) conflict with, or result in a breach or
default under, any agreement or instrument to which the Holder or any of its
Affiliates is a party or any term or condition of its limited liability company
agreement, except where such conflict, breach or default would not reasonably be
expected to, individually or in the aggregate, have an adverse effect on the
Holder’s ability to satisfy its obligations hereunder.

(d) Consents and Approvals. The execution and delivery by the Holder of this
Agreement does not, and the performance of the Holder’s obligations hereunder
will not, require the Holder to obtain any consent, approval, authorization or
permit of, or to make any filing with or notification to, any Person or
governmental or regulatory authority, except such filings and authorizations as
may be required under the Exchange Act.



--------------------------------------------------------------------------------

(e) Absence of Litigation. As of the date hereof, there is no proceeding pending
against, or threatened in writing against the Holder that would prevent the
performance by the Holder of its obligations under this Agreement or to
consummate the transactions contemplated hereby or by the Merger Agreement,
including the Merger, on a timely basis.

(f) Absence of Other Voting Agreements. Other than pursuant to Permitted Liens,
none of the Shares is subject to any voting trust, proxy or other agreement,
arrangement or restriction with respect to voting, in each case, that is
inconsistent with this Agreement. None of the Shares is subject to any pledge
agreement pursuant to which the Holder does not retain sole and exclusive voting
rights with respect to the Shares subject to such pledge agreement at least
until the occurrence of an event of default under the related debt instrument.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

6.1 Representations and Warranties. The Company hereby represents and warrants
that it is a corporation duly organized, validly existing and in good standing
under the Laws of Delaware. The Company has full power and authority and is duly
authorized to make, enter into and carry out the terms of this Agreement and to
perform its obligations hereunder. This Agreement has been duly and validly
executed and delivered by the Company and (assuming due authorization, execution
and delivery by NAM Parent, NAM and the Holder) constitutes a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms (except in all cases as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other Applicable Laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity regardless of whether such enforceability is considered in
a proceeding in equity or at Applicable Law), and no other action is necessary
to authorize the execution and delivery by the Company or the performance of the
Company’s obligations hereunder.

ARTICLE VII

MISCELLANEOUS

7.1 Non-Recourse. This Agreement may only be enforced against, and any claim or
cause of action based upon, arising out of, or related to this Agreement or the
transactions contemplated by this Agreement may only be brought against, the
entities that are expressly named as parties hereto and then only with respect
to the specific obligations set forth herein with respect to such party. Except
to the extent a named party to this Agreement (and then only to the extent of
the specific obligations undertaken by such named party in this Agreement and
not otherwise), no past, present or future director, manager, officer, employee,
incorporator, member, partner, equityholder, Affiliate, agent, attorney,
advisor, consultant or Representative or Affiliate of any of the foregoing shall
have any liability (whether in contract, tort, equity or otherwise) for any one
or more of the representations, warranties, covenants, agreements or other
obligations or liabilities of or made under this Agreement (whether for
indemnification or otherwise) or of or for any claim based on, arising out of,
or related to this Agreement or the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

7.2 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in NAM Parent or NAM any direct or indirect ownership or incidence of
ownership of or with respect to the Shares. All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to the
Holder, and neither NAM Parent nor NAM shall have any authority to manage,
direct, restrict, regulate, govern or administer any of the policies or
operations of the Company or exercise any power or authority to direct the
Holder in the voting or disposition of any Shares, except as otherwise expressly
provided herein.

7.3 Disclosure. The Holder consents to and authorizes the publication and
disclosure by the Company, NAM Parent and NAM of the Holder’s identity and
holding of Shares, and the terms of this Agreement (including, for avoidance of
doubt, the disclosure of this Agreement), in any press release, the Registration
Statement, including Proxy Statement/Prospectus, as applicable, and any other
disclosure document required under Applicable law in connection with the Merger
Agreement, the Mergers and the transactions contemplated by the Merger Agreement
or this Agreement.

7.4 Termination. This Agreement shall terminate at the earlier of (a) the date
the Merger Agreement is validly terminated in accordance with its terms, (b) the
Effective Time or (c) the provision of written notice by Holder within 10
business days of any amendment to the Merger Agreement in a manner such that the
Holder would not be required to vote in favor of the adoption of the Merger
Agreement pursuant to Section 3.1 (such date, the “Termination Date”). Neither
the provisions of this Section 7.4 nor the termination of this Agreement shall
relieve (i) any party hereto from any liability of such party to any other party
incurred prior to such termination or (ii) any party hereto from any liability
to any other party arising out of or in connection with a breach of this
Agreement. Nothing in the Merger Agreement shall relieve the Holder from any
liability arising out of or in connection with a breach of this Agreement.

7.5 Amendment. This Agreement may not be amended, modified or supplemented in
any manner, whether by course of conduct or otherwise, except by an instrument
in writing specifically designated as an amendment hereto, signed on behalf of
each of the Holder, NAM Parent, NAM, and the Company.

7.6 Reliance. The Holder understands and acknowledges that NAM Parent, NAM and
the Company are entering into the Merger Agreement in reliance upon such
Holder’s execution and delivery of this Agreement.

7.7 Extension. At any time prior to the Effective Time, each party may
individually, in the case of Holder, or, with respect to NAM Parent, NAM and the
Company, by action taken by its Board of Directors, to the extent legally
allowed, (a) extend the time for the performance of any of the obligations or
other acts of the other parties hereto, (b) waive any inaccuracies in the
representations and warranties made to such party contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions for the benefit of such party contained herein. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party.



--------------------------------------------------------------------------------

7.8 Expenses. All fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such fees or expenses, whether or not the Mergers are consummated.

7.9 Notices. All notices, requests and other communications to any party under,
or otherwise in connection with, this Agreement shall be in writing and shall be
deemed to have been duly given (a) if delivered in person; (b) if transmitted by
facsimile (but only upon confirmation of transmission by the transmitting
equipment); (c) if transmitted by electronic mail (“e-mail”) (but only if
confirmation of receipt of such e-mail is received; provided, that any
communication or confirmation automatically generated by electronic means (such
as out-of-office replies) shall not constitute such confirmation of receipt); or
(d) if transmitted by national overnight courier, in each case as addressed as
follows:

if to the Holder, to:

John E. Crisp

3000 S. U.S. Hwy. 281

Alice, Texas 78332

E-mail: jcrisp@ForbesEnergyServices.com

if to NAM Parent or NAM, to:

Superior Energy Services, Inc.

1001 Louisiana Street, Suite 2900

Houston, Texas 77002

Attention: William B. Masters, General Counsel

Email: Bill.Masters@superiorenergy.com

With a copy (which shall not constitute notice) to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attn: Ryan Maierson and John Greer

E-mail: Ryan.Maierson@lw.com; John.Greer@lw.com

if to the Company to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Warren de Wied

E-mail: Warren.de.Wied@friedfrank.com



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Winstead PC

24 Waterway Ave, Suite 500

The Woodlands, Texas 77380

Attention: R. Clyde Parker, Jr.

E-mail: cparker@winstead.com

7.10 Headings. Headings of the Articles and Sections of this Agreement are for
the convenience of the parties only and shall be given no substantive or
interpretative effect whatsoever.

7.11 Interpretation. The parties have participated jointly in negotiating and
drafting this Agreement. In the event that an ambiguity or a question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement. When a reference is made in this Agreement to Articles or
Sections, such reference shall be to an Article or Section of this Agreement
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” References to “the date hereof” shall mean the
date of this Agreement. As used in this Agreement, the “knowledge” of the Holder
means the actual knowledge of the Holder after due inquiry. As used herein,
(a) the term “Person” means any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization, governmental entity or
other entity of any kind or nature and (b) an “Affiliate” mean with respect to
any Person, any other Person directly or indirectly, controlling, controlled by,
or under common control with, such Person, through one or more intermediaries or
otherwise; provided, however, that solely for purposes of this Agreement,
notwithstanding anything to the contrary set forth herein, neither the Company
nor any of its Subsidiaries shall be deemed to be a Subsidiary or Affiliate of
the Holder.

7.12 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all of the parties hereto.

7.13 Entire Agreement. This Agreement and the other Voting Agreements, the
Confidentiality Agreements, the Merger Agreement (including the exhibits and
schedules thereto), the Stockholders and Registration Rights Agreement and any
other documents delivered by the parties in connection with the Merger Agreement
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect thereto.

7.14 Governing Law. This Agreement and the rights and obligations of the parties
hereto shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware without regard to the conflicts of law provisions
thereof that would cause the laws of any other jurisdiction to apply.



--------------------------------------------------------------------------------

7.15 Assignment; Binding Effect; Benefit. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
Notwithstanding anything contained in this Agreement to the contrary, except for
the provisions of Article II, nothing in this Agreement, expressed or implied,
is intended to confer on any person other than the parties hereto or their
respective heirs, successors, executors, administrators and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

7.16 Enforcement of Agreement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which they are entitled at law or in equity.

7.17 Waiver. Except as provided in this Agreement, no action taken pursuant to
this Agreement, including any investigation by or on behalf of any party, or
delay or omission in the exercise of any right, power or remedy accruing to any
party as a result of any breach or default hereunder by any other party shall be
deemed to impair any such right power or remedy, nor will it be deemed to
constitute a waiver by the party taking such action of compliance with any
representations, warranties, covenants or agreements contained in this
Agreement. The waiver by any party hereto of a breach of any provision hereunder
shall not operate or be construed as a waiver of any prior or subsequent breach
of the same or any other provision hereunder.

7.18 Severability. If any provision of this Agreement is invalid, illegal or
unenforceable, that provision will, to the extent possible, be modified in such
a manner as to be valid, legal and enforceable but so as to retain most nearly
the intent of the parties as expressed herein, and if such a modification is not
possible, that provision will be severed from this Agreement, and in either case
the validity, legality and enforceability of the remaining provisions of this
Agreement will not in any way be affected or impaired thereby. If any provision
of this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.

7.19 Consent to Jurisdiction and Venue. Each of the parties hereto (a) consents
to submit itself to the personal jurisdiction of the Delaware Court of Chancery
or any federal court located in the State of Delaware in the event any dispute
arises out of this Agreement or any of the transactions contemplated herein,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court and (c) agrees that it
will not bring any action relating to this Agreement or any of the transactions
contemplated herein in any court other than the Delaware Court of Chancery or
any federal court sitting in the State of Delaware.



--------------------------------------------------------------------------------

7.20 Delivery by Facsimile or Electronic Transmission. This Agreement and any
signed agreement or instrument entered into in connection with this Agreement,
and any amendments or waivers hereto or thereto, to the extent signed and
delivered by means of a facsimile machine or by e-mail delivery of a “.pdf”
format data file, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this Agreement or any amendment hereto or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file as a
defense to the formation of a contract and each party hereto forever waives any
such defense.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed or caused this Agreement to be executed in counterparts, all as of
the day and year first above written.

 

SUPERIOR ENERGY SERVICES, INC. By:  

/s/ Westervelt T. Ballard, Jr.

Name:   Westervelt T. Ballard, Jr. Title:   Executive Vice President, Chief  
Financial Officer and Treasurer NEW NAM, INC. By:  

/s/ Westervelt T. Ballard, Jr.

Name:   Westervelt T. Ballard, Jr. Title:   Executive Vice President, Chief  
Financial Officer and Treasurer FORBES ENERGY SERVICES LTD. By:  

/s/ John E. Crisp

Name:   John E. Crisp Title:   Chief Executive Officer HOLDER:

/s/ John E. Crisp

Name: John E. Crisp

[Signature Page to the Voting and Support Agreement]